Case 5:20-cv-02264-AB-DFM Document 4 Filed 12/08/20 Page 1 of 1 Page ID #:137

                                                                          JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           EASTERN DIVISION



 BOMANI LAWAN BOYD,                     No. ED CV 20-02264-AB (DFM)

          Petitioner,                   JUDGMENT

             v.

 M. ATCHLEY,

          Respondent.



      Pursuant to the Order Summarily Dismissing Petition,
      IT IS HEREBY ADJUDGED that that this action is dismissed.



 Date: December 8, 2020                  ___________________________
                                         ANDRÉ BIROTTE JR.
                                         United States District Judge
